1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                  ***
5

6     JOSEPH ANTONETTI,                                 Case No. 3:18-cv-00067-MMD-CBC

7                                          Plaintiff                   ORDER
             v.
8
      GREG COX, et al.,
9
                                      Defendants.
10

11

12          Plaintiff, who is in the custody of the Nevada Department of Corrections (“NDOC”)

13   but serving his time in out-of-state confinement with the New Mexico Corrections

14   Department, has filed a motion for reconsideration (ECF No. 8) of this Court’s screening

15   order. In the screening order, the Court dismissed the case in its entirety because it was

16   duplicative of the case Plaintiff filed in 3:14-cv-00495-JAD-VPC. (ECF No. 5 at 3–5.)

17   Plaintiff now files a motion for reconsideration that challenges the Court’s order in the 2014

18   case and in the instant case. (See ECF No. 8.)

19          A motion to reconsider must set forth “some valid reason why the court should

20   reconsider its prior decision” and set “forth facts or law of a strongly convincing nature to

21   persuade the court to reverse its prior decision.” Frasure v. United States, 256 F.Supp.2d

22   1180, 1183 (D. Nev. 2003). Reconsideration is appropriate if this Court “(1) is presented

23   with newly discovered evidence, (2) committed clear error or the initial decision was

24   manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No.

25   1J v. Acands, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). “A motion for reconsideration is not

26   an avenue to re-litigate the same issues and arguments upon which the court already has

27   ruled.” Brown v. Kinross Gold, U.S.A., 378 F.Supp.2d 1280, 1288 (D. Nev. 2005).

28
1          The Court denies the motion for reconsideration because Plaintiff has not

2    presented the Court with newly discovered evidence, demonstrated that the Court

3    committed clear error, or that there was an intervening change in controlling law.

4          For the foregoing reasons, it is ordered that the motion for reconsideration (ECF

5    No. 8) is denied.

6          DATED THIS 3rd day of July 2019.

7

8                                                     MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
